Order, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about May 3, 2012, which adjudicated appellant a juvenile delinquent upon his admission that he committed an act that, if committed by an adult, would constitute the crime of robbery in the first degree, and placed him with the Office of Children and Family Services for a period of 33 months, including 12 months to be served in a secure facility and 12 months to be served in a residential facility, with no credit for time served, unanimously affirmed, without costs.
The court properly exercised its discretion in ordering restrictive placement pursuant to Family Court Act § 353.5. Since appellant committed a designated felony act, the guidelines for restrictive placement set forth in Family Court Act § 353.5 (5) applied, as opposed to the least restrictive available alternative standard (see Family Ct Act § 352.2 [2] [a]; Matter of Michael R., 223 AD2d 465 [1st Dept 1996]). This disposition was warranted by, among other things, appellant’s predatory behavior and his history of recidivism and violence (see e.g. Matter of *502Malik H., 107 AD3d 447 [1st Dept 2013]). Although a psychiatrist and probation officer who evaluated appellant recommended against restrictive placement, they nevertheless recommended that appellant be placed in a structured environment outside the community, and the court properly concluded that this would best be provided through restrictive placement (see id.). Concur — Mazzarelli, J.P., Andrias, Freedman and Gische, JJ.